UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

YOVANNY DOMINGUEZ, for himself
and on behalf of all other persons similarly
situated,
Plaintiff,
-against-

PAINTING WITH A TWIST, L.L.C.,

Defendant.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: __ 3/3/2020

 

19 Civ. 11938 (AT)

ORDER

On February 28, 2020, the Court ordered the parties to submit their overdue joint status
letter and proposed case management plan by March 2, 2020. ECF No. 9. That submission
remains overdue. Accordingly, it is hereby ORDERED that the parties shall submit their joint
letter and proposed case management plan by March 4, 2020, at 12:00 p.m.

SO ORDERED.

Dated: March 3, 2020
New York, New York

O4-

 

ANALISA TORRES
United States District Judge
